DETAILED ACTION
	This application has been examined. Claims 1-3,5-6,8-11,18-25,27-29 are pending. Claims 4,7,12-17,26 are cancelled.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
This application has been reassigned to another examiner.  The examiner has carefully evaluated the instant claims in view of the prior art.  The examiner has conducted a new and careful search of the pertinent prior art areas and presents herein an examination of the claims in view of the newly discovered prior art references.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.

 
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
Chen-Muddu-Zhong disclosed (re. Claim 1) selecting, by the one or more computers, a subset of the performance measures, including by (i) identifying a set of multiple related nodes using edges in the semantic graph (Chen-Paragraph 309, a graphical display of a set of nodes, each representing one or more cloud computing resources, and edges, each representing a relationship between two or more cloud computing resources.) and (ii) selecting, for the subset, performance measures for computing operations involving the objects represented by the nodes in the identified set of multiple related nodes, (Chen-Paragraph 0119 performance data in association with latency; Paragraph 0207 performance metrics energy-usage statistics; Paragraph 0210 performance metrics for CPU utilization; Paragraph 0268 performance, metrics related to amount of storage space used).

wherein each selected performance measure is selected based on an association in the metadata of the performance measure with the object identifier for at least one of the objects represented by the identified set of multiple related nodes; (Chen-Paragraph 0119 performance data in association with latency; Paragraph 0207 performance metrics energy-usage statistics; Paragraph 0210 performance metrics for CPU utilization; Paragraph 0268 performance, metrics related to amount of storage space used).

aggregating, by the one or more computers, (Chen-Paragraph 0039 node configured to collect data; Paragraph 0240 data collection performance information; Paragraph 0326 aggregate information may include information specific to metrics; Paragraph 0322 performance metrics may correspond to a particular time period; Paragraph 0365 portion (subset) of the performance data is received) the subset of the performance measures based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures; (Muddu-Paragraph 0534 metric, weight; Paragraph 0547 graph (associated with) edge weights between nodes; Paragraph 0630 calculating a weighted combination)  and

in response to determining that the weighted combination of the subset of the performance measures satisfies a predetermined threshold, (Chen-Paragraph 0244 Aggregate, performance information; Paragraph 0245 aggregate thresholds associated with a particular KPI (key performance indicator is a type of performance measurement, Paragraph 0287 collected data into events, to determine boundaries of events within the data) altering, by the one or more computers, a configuration of one or more computing devices (Muddu-Paragraph 0167 updating or adjusting configuration; Paragraph 0534 weight (performance) metric)
 
Priority
	 This application claims benefits of priority from Provisional Application 62/801239 filed February 5, 2019.
	The effective date of the claims described in this application is February 5, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5, 10-11,20-22,29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPGPUB 2018/0246942) in view of Muddu (USPGPUB 2017/0063889) and in further view of Zhong (USPGPUB 2017/0085446).
Regarding Claim 1
Chen disclosed (re. Claim 1) a method performed by one or more computers, the method comprising: storing, by the one or more computers, semantic graph data (Chen-Paragraph 0099 one or more  processors configured for storing data; Paragraph 0155 data stored, data (with) semantic relationship; Paragraph 0161 semantic, data model; Paragraph 0309 map representing relationship data, nodes and edges) that defines a semantic graph having (i) nodes that represent different objects in a computing environment, (Chen-Paragraph 0161 data model is a mapping of semantic datasets; Paragraph 0162 data model is composed of one or more objects; Paragraph 0164 data objects; Paragraph 0264 data (object) associated with components; Paragraph 0364 topology map including a plurality of nodes based on relationship data) the semantic graph data specifying for each node an object identifier for the object represented by the node, (Chen-Paragraph 0232 identifier associated with a device; Paragraph 0309 map set of nodes each representing a relationship Paragraph 0319 map element include a resource identifier) and (ii) edges between the nodes that represent s among the objects that are represented by the nodes, (Chen-Paragraph 0269 node, edges represents a relationship between resources; Paragraph 0330 map elements, including selected nodes and edges) wherein the semantic graph includes multiple different types of edges between nodes to indicate different types of relationships between objects; (Chen-Paragraph 0161  semantic, data model is structured mapping; Paragraph 0309 map includes a graphical display of a set of nodes; representing one or more cloud computing resources, and edges, each representing a relationship) generating, by the one or more computers, a performance measure for each of multiple computing operations (Chen-Paragraph 0109 performance data related to a client device operating state; Paragraph 0311 generating data providing instructions for displaying performance data; Paragraph 0358 performance data related to performance of a plurality of computing resources) that access one or more of the objects that are represented as nodes in the semantic graph; (Chen-Paragraph 0108 enable users of client devices  to access various resources;  Paragraph 0161 semantic, data model is structured mapping; Paragraph 0309 map includes a graphical display of a set of nodes; Paragraph 0334 resources corresponding to the select map elements) 
aggregating, by the one or more computers, [[a]] the subset of the performance measures (Chen-Paragraph 0326 aggregate information may include one or more metrics; Paragraph 0340 data include performance metrics; Paragraph 0365 portion (subset) of the performance data).
 	While Chen substantially disclosed the claimed invention Chen does not disclose (re. Claim 1)  storing, by the one or more computers, metadata that associates the performance measures, generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations, associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes,  performance measures based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures, and altering, by the one or more computers, a configuration of one or more computing devices based on the weighted combination of the subset of the performance measures.
 	Muddu disclosed (re. Claim 1)  storing, by the one or more computers, metadata that associates the performance measures (Muddu-Paragraph 0135 event data, include performance data; Paragraph 0188 performance data; Paragraph 0412 metadata stored; Paragraph 0565 metadata  based on event data) generated for the computing operations with object identifiers for the corresponding one or more objects that were accessed in the respective computing operations; (Muddu-Paragraph 0188 generate data (to) include performance data; Paragraph 0233 user identifier); Paragraph 0252 event identifiers; Paragraph 0622 generated identifier) associating the performance measure with at least one of the object identifiers that the semantic graph data specifies as corresponding to at least one of the nodes in the set of multiple related nodes; (Muddu-Paragraph 0135 event data  include performance measurements; Paragraph 0220 relationship graph to the associated event data; event data to subsequent nodes; Paragraph 0223 provide graph multiple nodes; Paragraph 0232 event data includes identifier; Paragraph 0234 node graph, identifiers)  performance measures based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures; (Muddu-Paragraph 0534 metric, weight; Paragraph 0547 graph (associated with) edge weights between nodes; Paragraph 0630 calculating a weighted combination) and altering, by the one or more computers, a configuration of one or more computing devices (Muddu-Paragraph 0167 updating or adjusting configuration; Paragraph 0534 weight (performance) metric) based on the weighted combination of the subset of the performance measures. (Muddu-Paragraph 0135 event data include performance data, diagnostic information and/or any of various other types of data indicative of performance; Paragraph 0255 event data, subset; Paragraph 0634 configuration preferences (associated with) weighted combination event data). 
 	Chen and Muddu are analogous art because they present concepts and practices regarding monitoring network traffic particular to the network performance associated with a client application 110 or set of applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Muddu into Chen.  The motivation for the said combination would have been to allow for use of machine learning methods to evaluate and analyze data. (Muddu Paragraph 0162)
 	While Chen-Muddu substantially disclosed the claimed invention Chen-Muddu does not disclose (re. Claim 1) selecting, by the one or more computers, a subset of the performance measures, by (i) identifying a set of multiple related nodes using edges in the semantic graph and (ii) including, in the subset, performance measures each selected based on the metadata.
 	 Zhong disclosed (re. Claim 1) selecting, by the one or more computers, a subset of the performance measures (Zhong-Paragraph 0263 selecting map elements to view performance metrics; Paragraph 0304 selecting a subset of the map elements, by  one or more nodes; Paragraph 0314 map elements  include performance metrics) by (i) identifying a set of multiple related nodes using edges in the semantic graph (Zhong-Paragraph 0288 identification of each (node) cluster; map display (graph) includes a set of interconnected nodes and edges; Paragraph 0303 edges of the topology map representing the resources of interest; Paragraph 0311 edges displayed in a topology map and to specify nodes) and (ii) including, in the subset, performance measures each selected based on the metadata (Zhong-Paragraph 0127 metadata associated with the data block (data portion/subset); Paragraph 0160 subset of the events; define subset of data; Paragraph 0236  identifying all  event data; Paragraph 0304  subset of the map elements; Paragraph 0314 map elements include performance metrics).
 	Chen and Zhong are analogous art because they present concepts and practices regarding monitoring network traffic particular to the network performance associated with a client application 110 or set of applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zhong into Chen.  The motivation for the said combination would have been to allow for a user interface screen to display selections. (Zhong Paragraph 0167)

Chen-Muddu-Zhong disclosed (re. Claim 1) selecting, by the one or more computers, a subset of the performance measures, including by (i) identifying a set of multiple related nodes using edges in the semantic graph (Chen-Paragraph 309, a graphical display of a set of nodes, each representing one or more cloud computing resources, and edges, each representing a relationship between two or more cloud computing resources.) and (ii) selecting, for the subset, performance measures for computing operations involving the objects represented by the nodes in the identified set of multiple related nodes, (Chen-Paragraph 0119 performance data in association with latency; Paragraph 0207 performance metrics energy-usage statistics; Paragraph 0210 performance metrics for CPU utilization; Paragraph 0268 performance, metrics related to amount of storage space used).

wherein each selected performance measure is selected based on an association in the metadata of the performance measure with the object identifier for at least one of the objects represented by the identified set of multiple related nodes; (Chen-Paragraph 0119 performance data in association with latency; Paragraph 0207 performance metrics energy-usage statistics; Paragraph 0210 performance metrics for CPU utilization; Paragraph 0268 performance, metrics related to amount of storage space used).

aggregating, by the one or more computers, (Chen-Paragraph 0039 node configured to collect data; Paragraph 0240 data collection performance information; Paragraph 0326 aggregate information may include information specific to metrics; Paragraph 0322 performance metrics may correspond to a particular time period; Paragraph 0365 portion (subset) of the performance data is received) the subset of the performance measures based on the edges between nodes in the semantic graph by determining a weighted combination of the subset of performance measures; (Muddu-Paragraph 0534 metric, weight; Paragraph 0547 graph (associated with) edge weights between nodes; Paragraph 0630 calculating a weighted combination)  and

in response to determining that the weighted combination of the subset of the performance measures satisfies a predetermined threshold, (Chen-Paragraph 0244 Aggregate, performance information; Paragraph 0245 aggregate thresholds associated with a particular KPI (key performance indicator is a type of performance measurement, Paragraph 0287 collected data into events, to determine boundaries of events within the data) altering, by the one or more computers, a configuration of one or more computing devices (Muddu-Paragraph 0167 updating or adjusting configuration; Paragraph 0534 weight (performance) metric)

Regarding Claim 11
Claim 11 (re. system) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 20
Claim 20 (re. non-transitory computer readable media) recites substantially similar limitations as Claim 1.  Claim 20 is rejected on the same basis as Claim 1.

Regarding Claim 2
 	Chen-Muddu-Zhong disclosed (re. Claim 2) wherein aggregating the subset of the performance measures comprises aggregating the subset of performance measures by user, by client device, by server, by data object, by data object category, by operation, by operation type, by time period, and/or by geographic location. (Chen-Paragraph 0039 node configured to collect data; Paragraph 0240 data collection performance information; Paragraph 0326 aggregate information may include information specific to metrics; Paragraph 0322 performance metrics may correspond to a particular time period; Paragraph 0365 portion (subset) of the performance data is received). 

Regarding Claim 3
 	 Chen-Muddu-Zhong disclosed (re. Claim 3) wherein the performance measures indicate a latency, a service time, a wait time, a transmission time, a total task completion time, an amount of processor utilization, an amount of memory utilization, a measure of input or output operations, a data storage size, an error, an error rate, a throughput, an availability, a reliability, an efficiency, or a power consumption. (Chen-Paragraph 0119 performance data in association with latency; Paragraph 0207 performance metrics energy-usage statistics; Paragraph 0210 performance metrics for CPU utilization; Paragraph 0268 performance, metrics related to amount of storage space used).
Regarding Claim 5
 	 Chen-Muddu-Zhong disclosed (re. Claim 5) wherein altering a configuration of the one or more computing devices comprises adding an item to a client device cache, adding an item to a server cache, re-allocating computing resources among users, predictively generating a document, adding available computing capacity, or removing available computing capacity. (Chen-Paragraph 0167 updating or adjusting, configuration; Paragraph 0309 provides information; information saved in the cache).
Regarding Claim 10
 	 Chen-Muddu-Zhong disclosed (re. Claim 10) determining, based on the aggregated performance measures, a performance limitation for one or more documents or tasks; (Chen-Paragraph 0244 Aggregate, performance information; Paragraph 0245 aggregate thresholds associated with a particular KPI (key performance indicator is a type of performance measurement) Paragraph 0287 collected data into events, to determine boundaries of events within the data) wherein altering the configuration comprises, in response to determining the performance limitation, altering the configuration of the one or more computing devices to increase performance of the one or more documents or tasks. (Chen-Paragraph 0284 enable configuration data; reduce data latency (allows for greater throughput and a more efficient connection); Paragraph 0326 configuration changes made with respect to the selected resources; Paragraph 0327 resources represented by the one or more nodes).

Regarding Claim 21
 Chen-Muddu-Zhong disclosed (re. Claim 21) wherein the semantic graph data describes a semantic graph having connections among the objects, wherein the connections have weights assigned to the connections between the objects to indicate different strengths of connections between different pairs of objects. (Muddu-Paragraph 0534 metric, weight; Paragraph 0547 graph (associated with) edge weights between nodes; Paragraph 0630 calculating a weighted combination)
Regarding Claim 22
 Chen-Muddu-Zhong disclosed (re. Claim 22) wherein values of the weights for the connections are based at least in part on tracked usage of the respective objects. (Muddu-Paragraph 0534 metric, weight; Paragraph 0547 graph (associated with) edge weights between nodes; Paragraph 0630 calculating a weighted combination)
Regarding Claim 29
 Chen-Muddu-Zhong disclosed (re. Claim 29) herein identifying the set of multiple nodes comprises identifying a set of nodes that each have an edge in the semantic graph that connects them to a same particular node in the semantic graph.(Chen-Paragraph 309, a graphical display of a set of nodes, each representing one or more cloud computing resources, and edges, each representing a relationship between two or more cloud computing resources.)
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPGPUB 2018/0246942) in view of Muddu (USPGPUB 2017/0063889) and in further view of Zhong (USPGPUB 2017/0085446) further view of Oliner (USPGPUB 2018/0365309).
Regarding Claim 6
While Chen-Muddu-Zhong substantially disclosed the claimed invention Chen-Muddu-Zhong does not disclose (re. Claim 6) wherein altering the configuration comprises altering the configuration to increase performance of the one or more computing devices in performing operations that access objects represented in the semantic graph by one or more of the multiple related nodes.

 	 Oliner disclosed (re. Claim 6) wherein altering the configuration comprises altering the configuration to increase performance of the one or more computing devices in performing operations that access objects represented in the semantic graph by one or more of the multiple related nodes. (Oliner-Paragraph 0201 events (event data) received, improve the performance of components; Paragraph 0234 event data (includes) configuration file; Paragraph 0239 modifying configuration; Paragraph 0240 add multiple field definitions to the configuration results in increased flexibility).

 	Chen and Oliner are analogous art because they present concepts and practices regarding monitoring network traffic particular to the network performance associated with a client application 110 or set of applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Oliner into Chen.  The motivation for the said combination would have been to allow for examining data subset events for patterns. (Oliner Paragraph 0219)

Claim 8-9,18-19,28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPGPUB 2018/0246942) in view of Muddu (USPGPUB 2017/0063889) and in further view of Zhong (USPGPUB 2017/0085446) further view of Maybee (USPGPUB 2018/0196831) further in view of Bedadala (USPGPUB 2019/0250998).
Regarding Claim 8
 	While Chen-Muddu-Zhong substantially disclosed the claimed invention Chen-Muddu-Zhong does not disclose (re. Claim 8,18) determining that a likelihood of usage of a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold, altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold.
 	Maybee disclosed (re. Claim 8,18) determining that a specific data object or class of objects satisfies a threshold; and wherein altering the configuration comprises altering the configuration to increase performance for operations involving the specific data object or class of objects for which the likelihood of usage is determined to satisfy the threshold. (Maybee-Paragraph 0051 configuration changes, Paragraph 0091 objects meets threshold; Paragraph 0126 object, threshold has been satisfied; Paragraph 0141 meet usage thresholds; Paragraph 0051 configuration changes, enable a high degree of scalability of performance; Paragraph 0245 improve computer system functioning).
 	Chen and Maybee are analogous art because they present concepts and practices regarding monitoring network traffic particular to the network performance associated with a client application 110 or set of applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Maybee into Chen-Muddu-Zhong.  The motivation for the said combination would have been to enable memory mapping of data so that changes are reflected in persistent storage while ensuring consistency. (Maybee Paragraph 0008)
	While Chen-Muddu-Zhong-Maybee substantially disclosed the claimed invention Chen-Muddu-Zhong-Maybee does not disclose (re. Claim 8,18) wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold.
 	Bedadala disclosed (re. Claim 8,18) wherein altering the configuration comprises, based on determining that the likelihood of usage satisfies the threshold.(Bedadala-Paragraph 297, data object access times (e.g., file and/or folder access times), Paragraph 304, produce a prediction with a certain confidence level (e.g., 80%) indicating that the file should be stored in a secondary storage device 108 immediately (e.g., given that the file likely, with 80% confidence, won't be accessed until next February).) 
 	Chen and Bedadala are analogous art because they present concepts and practices regarding monitoring network traffic particular to the network performance associated with a client application 110 or set of applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Bedadala into Chen-Muddu-Zhong-Maybee.  The motivation for the said combination would have been to produce predictions that are generated based at least in part on the patterns derived from the data usage information and/or the patterns derived from the user directory information.(Bedadala-Paragraph 305)

Regarding Claim 9,19
  	 Chen-Muddu-Zhong-Maybee-Bedadala disclosed (re. Claim 9,19) wherein the specific data object or class of objects is a specific document or a specific data set, wherein the configuration is altered to increase performance for operations involving the specific document or the specific data set. (Chen-Paragraph 0145 update configurations; Paragraph 0163 object represents a dataset; Paragraph 0284 configuration data; reduce data latency (allows for greater throughput and a more efficient connection); Paragraph 0326 configuration changes made). 
Regarding Claim 28 
  	 Chen-Muddu-Zhong-Maybee-Bedadala disclosed (re. Claim 28) wherein determining the access  likelihood comprises determining, as the access likelihood for the particular document, a likelihood of access to the particular document by a particular user based on usage data indicating past accesses to the particular document; .(Bedadala-Paragraph 297, data object access times (e.g., file and/or folder access times), Paragraph 304, produce a prediction with a certain confidence level (e.g., 80%) indicating that the file should be stored in a secondary storage device 108 immediately (e.g., given that the file likely, with 80% confidence, won't be accessed until next February).) 
and

 	wherein altering the configuration of the one or more computing devices comprise predictively loading the particular document into a cache of a server or loading the particular document into a cache of a client device of the particular user.(Bedadala-Paragraph 148, media agent 144 can act as a local cache of recently-copied data) 

 	Claim 23-25,27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPGPUB 2018/0246942) in view of Muddu (USPGPUB 2017/0063889) and in further view of Zhong (USPGPUB 2017/0085446) further view of Tacchi (USPGPUB 2017/0329844).
Regarding Claim 23
 	 While Chen-Muddu-Zhong substantially disclosed the claimed invention Chen-Muddu-Zhong does not disclose (re. Claim 23) receiving context information describing a first context associated with a device; and wherein the weighted combination weights the performance measures based on levels of similarity between the first context and contexts associated with respectively performance measures in the subset.
 	Tacchi disclosed (re. Claim 23) receiving context information describing a first context associated with a device; (Tacchi-Paragraph 0023 data obtained; Paragraph 0025 text (data) based on context; Paragraph 0055 data corresponding to nodes; Paragraph 0107 receiving, data) and wherein the weighted combination weights the performance measures based on levels of similarity between the first context and contexts associated with respectively performance measures in the subset. (Tacchi-Paragraph 0025 text (data/information) based on  context; Paragraph 0028 subsets of information; Paragraph 0029 weights indicating semantic similarity between pairs of nodes; (and) semantic similarity between  text (data); Paragraph 0045 weighted combination; Paragraph 0075 statistical measures (information)).
 	Chen and Tacchi are analogous art because they present concepts and practices regarding monitoring network traffic particular to the network performance associated with a client application 110 or set of applications.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Maybee into Chen.  The motivation for the said combination would have been to enable for providing coordinate list for map values. (Tacchi Paragraph 0085/0086)

Regarding Claim 24
  	 Chen-Muddu-Zhong-Tacchi disclosed (re. Claim 24)  wherein aggregating the performance measures (Tacchi-Paragraph 0075 statistical similarities measures obtained) comprises: determining, for a document, a set of objects for which the semantic graph data indicates a relationship between the objects and the document; (Tacchi-Paragraph 0023 documents (or other objects) having semantic (or other) interrelationships reflected in a graph; Paragraph 0065 determine objects) and generating one or more measures that aggregate the performance measures for operations that involve accessing the objects in the set of objects. (Tacchi-Paragraph 0023 documents (or objects); Paragraph 0047 generate graph, (with) fitness (device) parameters; Paragraph 0075 statistical similarities measures obtained Paragraph 0113 accessing documents (objects).)
Regarding Claim 25
  	 Chen-Muddu-Zhong-Tacchi disclosed (re. Claim 25) wherein at least some of the edges in the semantic graph represent dependency relationships in which one object requires another object to run or be generated; (Muddu-Paragraph 0218 relationship graph includes edges that link the nodes representing entities; Paragraph 0426 edges that represent the relationships between the entities).
 	and wherein selecting the subset of the performance measures comprises using the stored metadata to select a set of performance measures for computing operations involving the at least one node that the semantic graph edges indicate is a dependency for the particular document. (Zhong-Paragraph 0129 metadata associated with the data blocks(data subsets) ; Paragraph 0135 subset of the events (data) corresponding data store; Paragraph 0304 selecting a subset of the map elements; Paragraph 0314 the selected map elements correspond to performance metrics)
 	wherein the subset of performance measures is a subset of performance measures involving access to a particular document represented by a node in the semantic graph; (Tacchi-Paragraph 0004 documents according to various metrics (fitness/performance); Paragraph 0028 subsets of documents; Paragraph 0036 nodes represent named entities documents; nodes of the graph may represent the objects (e.g., document); Paragraph 0113 accessing documents)
Regarding Claim 27
  	 Chen-Muddu-Zhong-Tacchi disclosed (re. Claim 27) wherein the weighted combination weights the performance measures in the subset according to weights for the edges in the semantic graph that indicate relationships involving the nodes in the identified set of nodes. (Tacchi-Paragraph 0045 weighted combination, values for node fitness parameters; Paragraph 0083 graph may be constructed, with   nodes, and weighted edges indicating relationships, semantic similarity)

Conclusion
 	Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444